Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 1st, 2021 has been entered. Claims 1-22 remain pending in the application. Applicant’s amendments to the Drawings have overcome each and every objection set forth in the Non-Final Office Action mailed September 1st, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 11, 16, 17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 20160095169) view of Fujinami (US 9131539) and further view of Fujinami (EP 2914061) and Lorenzo (DE 102010031225). 
Regarding claim 1, Sanchez teaches an induction hob comprising: a hob plate ([0027]  hob plate 12);  a pot detection sensor ([0021] pot sensing means); but is silent on and an evaluation unit for 
However, Lorenzo teaches an evaluation unit for evaluating signals received from the pot detection sensor ([0005] control unit, depends on information of the position detection device); and the evaluation unit is adapted to determine information regarding coverage of the pot detection sensor ([0048] the control unit decides whether to activate heating elements based on information of the preparation container).
Sanchez and Lorenzo are seen to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez to incorporate the teachings of Lorenzo to have an evaluation unit that receives information from a pot detection sensor and is capable of determining an occupancy level of the pot detection sensor in order to have explicit detection of the position of containers placed on the device which provides a more energy efficient operation of heating elements (Lorenzo [0008]).
Fujinami (EP 2914061) teaches a plurality of induction coils arranged below the hob plate and adapted to form at least one heating zone at the hob ([0017] plurality of heating coils) and the evaluation unit is adapted to determine information regarding an occupancy level of the pot detection sensor covered by a piece of cookware ([0017] cooking vessel detection unit to detect of the cooking vessel is placed over heating coils).
Sanchez, Lorenzo, and Fujinami (EP 2914061) are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez to incorporate the teachings of Fujinami (EP 2914061) to have a plurality of heating coils in order to generate a magnetic field for the heating vessel (Fujinami (EP 2914061) [0017]). It would have been obvious to have modified Sanchez to incorporate the teachings of Fujinami to have the evaluation unit detect an occupancy level of the sensors in order to reduce unnecessary power consumption by the cooking vessel by quickly detecting a cooking vessel (Fujinami (EP 2914061) [0018]). 
Fujinami (US 9131539) teaches plate the pot detection sensor is a strip-shaped sensor extending at least partially along a dedicated area of the hob plate within a space between a pair of adjacent induction coils of the plurality of induction coils (Col. 22 lines 25-45 electrodes 5 a, 5 b, and 5 c may be individually disposed among the heating coils 3 a, 3 b, and 3 c, Fig. 22 electrodes are strip shaped).
Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez and Fujinami (EP 2914061) to incorporate the teachings of Fujinami (US 9131539) to have strip shaped sensors disposed between adjacent induction coils in order to be have the sensors be less likely to receive noise of the electric field, allowing for more accurate detection (Fujinami (US 9131539) Col. 22 lines 25-45).
Regarding claim 3, Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo teach induction hob according to claim 1 but are silent on wherein the pot detection sensor is a capacity sensor.
However, Lorenzo teaches the pot detection sensor is a capacity sensor ([0011] capacitive sensors).
Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo teach to incorporate the teachings of Lorenzo to have capacitive sensors to detect cookware positioned on the cooktop (Lorenzo [0012]).
Regarding claim 6, Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo teach induction hob according to claim 1, but are silent on the pot detection sensor comprises at least partially a straight shape.
However, Lorenzo teaches the pot detection sensor comprises at least partially a straight shape (element 35-43, strip shaped sensor).
Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez to incorporate the teachings of Lorenzo to have strip shaped sensors to continuously detect along the perimeter of the hob plate (Lorenzo [0015]).
Regarding claim 7, Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo teach induction hob according to claim 1, and Sanchez teaches the dedicated area being of straight shape, rounded shape, circular shape, oval shape or generally rectangular shape (Fig. 1, hob 11 rectangular shape).
Regarding claim 11, Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo teach an induction hob according to claim 1, and Sanchez teaches comprising: two or more said induction coils arranged below the hob plate in order to form a plurality of heating zones at the hob plate of said at least one heating zone ([0027] induction coils 14a -14d under hob plate, forming a plurality of heating 
Fujinami (US 9131539) teaches said strip-shaped pot detection sensor at least partially placed between adjacent ones of the two or more of said plurality of induction coils within adjacent ones of the plurality of heating zones (Col. 22 lines 25-45 electrodes 5 a, 5 b, and 5 c may be individually disposed among the heating coils 3 a, 3 b, and 3 c, Fig. 22 electrodes are strip shaped).
It would have been obvious to have modified Sanchez and Fujinami (EP 2914061) to incorporate the teachings of Fujinami (US 9131539) to have strip shaped sensors disposed between adjacent heating zones in order to be have the sensors be less likely to receive noise of the electric field, allowing for more accurate detection (Fujinami (US 9131539) Col. 22 lines 25-45).
Regarding claim 16, Sanchez teaches a method for controlling an induction hob, the induction hob comprising a hob plat
Fujinami (EP 2914061) teaches a plurality of induction coils arranged below the hob plate in order to form at least one heating zone at the hob plate ([0017] plurality of heating coils).
It would have been obvious to have modified Sanchez to incorporate the teachings of Fujinami (EP 2914061) to have a plurality of heating coils in order to generate a magnetic field for the heating vessel (Fujinami (EP 2914061) [0017]).
Fujinami (US 9131539) teaches said pot detection sensor being a strip-shaped sensor extending at least partially along a dedicated area of the hob plate within a space between a pair of adjacent ones of said plurality of induction coils (Col. 22 lines 25-45 electrodes 5 a, 5 b, and 5 c may be individually disposed among the heating coils 3 a, 3 b, and 3 c, Fig. 22 electrodes are strip shaped).
It would have been obvious to have modified Sanchez and Fujinami (EP 2914061) to incorporate the teachings of Fujinami (US 9131539) to have strip shaped sensors disposed between adjacent induction coils in order to be have the sensors be less likely to receive noise of the electric field, allowing for more accurate detection (Fujinami (US 9131539) Col. 22 lines 25-45).
Lorenzo teaches said pot detection sensor being a strip-shaped sensor extending at least partially along a dedicated area of the hob plate (element 34-43 strip shaped sensors), and the method comprising the steps of: receiving at the evaluation unit information regarding an occupancy level of the pot detection sensor covered by a piece of cookware ([0005] control unit, depends on information of the position detection device); analyzing the received occupancy level information thereby deriving information regarding a position and/or size of the piece of cookware placed on the hob plate ([0030] heating elements dependent on information from position detection device); and controlling the induction hob
It would have been obvious to have modified Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) to incorporate the teachings of Lorenzo to have strip shaped sensors to continuously detect along the perimeter of the hob plate (Lorenzo [0015]) and to analyze the coverage information based on the pot detection means to have explicit detection of the position of the cookware on the device 
Regarding claim 17, Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo teach induction hob according to claim 1 method according to claim 16, and but are silent on wherein the step of controlling the induction hob comprises triggering a heating zone formation procedure and/or triggering an output at a user interface regarding the position of the piece of cookware.
Lorenzo teaches wherein the step of controlling the induction hob comprises triggering a heating zone formation procedure and/or triggering an output at a user interface regarding the position of the piece of cookware ([0005] activate heating elements based on information of the position detection device).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo to incorporate the teachings of Lorenzo to form heating zones dependent on information of the position detection devices to be able to identify the position of the cookware (Lorenzo [0005]).
Regarding claim 19, Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo teach the method according to claim 16 but are silent on wherein a control entity included in the induction hob receives information regarding an occupancy level of the pot detection sensor and compares the received occupancy level information with a threshold level in order to decide whether the position of the piece of cookware is outside a desired area and information regarding a repositioning of the piece of cookware should be provided at a user interface.
However Lorenzo teaches a control entity ([0005] control unit) included in the induction hob receives information regarding an occupancy level of the pot detection sensor and compares the received occupancy level information with a threshold level ([0005] depending on information of the position detection device is trained, [0049] surface threshold in control unit, the basis for activation of heating elements) in order to decide whether the position of the piece of cookware is outside a desired area and information regarding a repositioning of the piece of cookware should be provided at a user interface ([0020] display where preparation container should be moved).
Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez, Fujinami (EP 2914061), and Fujinami (US 9131539) to incorporate the teachings of Lorenzo to compare occupancy level with a threshold in order to recognize the position of a piece of cookware on the hob plate (Lorenzo [0005]) and to display repositioning information to the user to give a user a specific warning (Lorenzo [0019]).
Regarding claim 22, Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo teach an induction hob according to claim 2, but are silent on wherein the evaluation unit is further adapted to determine whether to merge the at least one heating zone to form a common heating zone area based on the occupancy level of the pot detection sensor covered by the piece of cookware disposed on the hob plate at least partially within the at least one heating zone.
Lorenzo teaches the evaluation unit is further adapted to determine whether to merge the at least one heating zone to form a common heating zone area based on the occupancy level of the pot detection sensor covered by the piece of cookware disposed on the hob plate at least partially within the at least one heating zone ([0043] activate one or more heating elements depending on position detection information, to heat the area specific to the preparation container area).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez, Fujinami (EP 2914061), and Fujinami (US 9131539) to incorporate the teachings of Lorenzo to form a heating zone dependent on information of the position detection devices to be able to identify the position of the cookware (Lorenzo [0005]).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 20160095169) view of Fujinami (US 9131539) and further view of Fujinami (EP 2914061), Grande (EP2242328), and Lorenzo (DE 102010031225)..
Regarding claim 2, Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo teach an induction hob according to claim 1, but Sanchez and Fujinami (US 9131539) are silent on wherein occupancy level is indicative of a portion of the pot detection sensor covered by a pot the piece of cookware placed above said pot detection sensor.
Garde teaches wherein occupancy level is indicative of a portion of the pot detection sensor covered by a pot the piece of cookware placed above said pot detection sensor ([0021, 0027] a degree of coverage of the respective inductor 10 through the bottom of one of the cooking pots, inductor used as detectors).
Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Garde are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo to incorporate the teachings of Garde to detect the portion of the sensor covered by the pot in order to have a contiguous surface in the image of the bottom surface based on the shape or size of the cooking vessel ([0007]).
Regarding claim 5, Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo teach induction hob according to claim 1, but Sanchez and Fujinami (US 9131539) are silent on wherein there are provided additional pot detection sensors along said dedicated area of the hob plate to detect percentage of coverage of each of the additional pot detection sensors and a position of where the additional pot detection sensors are sensor(s) is/are covered within said dedicated area.
Fujinami (EP 2914061) teaches a position of where the additional pot detection sensors are sensor(s) is/are covered within said dedicated area ([0054] position of the cooking vessel detected).
It would have been obvious to have modified Sanchez and Fujinami (US 9131539) to incorporate the teachings of Fujinami (EP 2914061) to detect the portion of the sensor covered by the pot in order to allow the necessary adjacent heating coils be activated based on the cooking vessel position (Fujinami (EP 2914061) [0054]). 
Grande (EP2242328) teaches there are provided additional pot detection sensors along said dedicated area of the hob plate to detect percentage of coverage of each of the additional pot detection sensors ([0021, 0027] a degree of coverage of the respective inductor 10 through the bottom of one of the cooking pots, inductor used as detectors).
It would have been obvious to have modified Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo to incorporate the teachings of Garde to detect the portion of the sensor covered by the pot in order to have a contiguous surface in the image of the bottom surface based on the shape or size of the cooking vessel ([0007]).

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo as applied to claim 1 above, and further in view of Hazan (US 5183996).
Regarding claim 4, Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo teach Induction hob according to claim 1, and Sanchez teaches wherein the dedicated area is selected from: (a) a heating zone from among the at least one heating zone (16a-16d cooking points); (b) an individual induction coil of the plurality of induction coils (14a-14d); (c) an area between adjacent heating zones from among the at least one heating zone (separation between cooking points fig. 1); (d) a heat sensitive area (16 cooking zone);  20WO 2018/077548PCT/EP2017/074001(e) an input element (pots 23a-23b), but is silent on (f) a display element; (g) a fixing element; (h) a sealing element; and  5(i) an edge of the hob plate (fig 1 plate 15).
However, Hazan teaches (f) a display element (90 display device); (g) a fixing element (19b, 20b, 21b fixing means); (h) a sealing element (23 sealing means); and  5(i) an edge of the hob plate.
Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Hazan are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo to incorporate the teachings of Hazan to include a display device to display information (Hazan Col. 9 lines 38-40), a fixing means to secure the cooktop top to the base of the unit (Hazan Col. 4 lines 34-36), the sealing unit to ensure sealing between elements (Hazan Col. 6 lines 6-10), and the edge of a hob plate to bind to a supporting polygon (Hazan Col. 6 lines 54-57).
Regarding claim 13, Sanchez and Lorenzo teach an induction hob according to claim 1, wherein the induction hob comprises signaling means for outputting an optic and/or acoustic message based on information provided by the evaluation unit (90 display device).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo to incorporate the teachings of Hazan to include a display device to display information (Hazan Col. 9 lines 38-40).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo as applied to claim 1 above, and further in view of Lomp (US 10433375).
Regarding claim 8, Sanchez and Lorenzo teach induction hob according to claim 1, but is silent on wherein the pot detection sensor is formed by a printed line sensor arranged at a carrier plate carrying said plurality of induction coils, wherein said carrier plate is thermally insulating, electrically isolating and/or provided for carrying further electric and/or electronic components.
However, Lomp teaches the pot detection sensor (sensor coils 25ab, 25ab′, 25bc, 25bc′, 25cd and 25cd′) is formed by a printed line sensor arranged at a carrier plate carrying said one or more induction coils (Col 4 lines 60-68 sensor coils on carrier device/plate), wherein said carrier plate (Element 13 carrier plate) is thermally insulating, electrically isolating and/or provided for carrying further electric and/or electronic components.
Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lomp are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo to incorporate the teachings of Lomp to place the sensors on the carrier plate in order to have the sensors be independent of the induction coils (Lomp Col 4 lines 60-64).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo as applied to claim 1 above, and further in view of Leyh (US 20160330799).
Regarding claim 9, Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo teach an induction hob according to claim 1, but are silent on wherein at least two adjacent ones of said plurality induction coils have a triangular shape in each case.
However, Leyh teaches at least two adjacent ones of said one or more induction coils have a triangular shape in each case ([0035] induction coils have shape of a right-angled triangle).
Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Leyh are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo to incorporate the teachings of Leyh to include triangular induction coils to be able to form rectangular or square heating area from a pairing of the induction coils (Leyh [0009]).
Regarding claim 10, Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539), and Leyh an induction hob according to claim 9, and Sanchez teaches wherein at least one of the at least two adjacent induction coils includes three coils (Fig. 1 adjacent induction coils 14a-14d), wherein each of the three coils is circular; or 4one of the three coils is circular while the other two coils are triangular (Fig. 1 induction coils 14a-14d shown to be circular).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo as applied to claim 1 above, and further in view of Lomp (US 10433375).
Regarding claim 12, Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo teach induction hob according to claim 11, but are silent on further comprising a control entity adapted to automatically form a common heating zone area including any of said plurality of heating zones based on information provided by the evaluation unit, wherein the control entity receives information 
Lorenzo teaches wherein the control entity receives information regarding an occupancy level of the pot detection sensor and compares received occupancy level information with a threshold level ([0005] depending on information of the position detection device is trained, [0049] surface threshold in control unit, the basis for activation of heating elements)
However Lomp teaches a control entity adapted to automatically form a common heating zone area including any of said plurality of heating zones based on information provided by the evaluation unit (Col. 8 lines 22-30 heating coils 15a and 15b to form cooking zone), and compares received occupancy level information with a threshold level and comparing the occupancy level with a threshold level in order to decide whether two pieces of cookware are placed on different ones of said plurality of heating zones which have to be driven independently or a single piece of cookware covers multiple ones of said plurality of heating zones (Col. 8  17-22, 32-36 large pan 29a in left hand upper region and medium sized pan 29b in central region), and said multiple heating zones have to be combined in order to form said common heating zone area (Col. 8 lines 22-30 heating coils 15a and 15b to form cooking zone).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez, Fujinami (EP 2914061), and Fujinami (US 9131539) to incorporate the teachings of Lorenzo to compare occupancy level with a threshold in order to recognize the position of a piece of cookware on the hob plate (Lorenzo [0005]).
Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) Lorenzo and Lomp are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539), and Lorenzo to incorporate the teachings of Lomp to detect multiple pieces of cookware and automatically form heating zones to be able to detect where a pan is positioned and control the induction coils accordingly (Lomp Col 1 lines 50-54).
Regarding claim 14, Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539), Lomp and Lorenzo teach the induction hob according to claim 12, and Sanchez teaches wherein the control entity ([0007] hob control) is additionally adapted to receive pot identification information from 5said plurality of induction coils ([0007] individual pot identifier data) and to evaluate said pot identification information for forming the common heating zone area ([0036] start the power profile template based on pot identifier).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, (US 9131539), and further in view of Lomp (US 10433375), Fujinami (US 9131539), and Lorenzo .
Regarding claim 20, Sanchez teaches an induction hob comprising a plurality of induction coils arranged below a hob plate ([0027] four induction coils underneath hob plate), and a control unit adapted to operate said plurality of induction coils ([0028] control element 18) in all of the following modes: independently to yield respective individual heating areas specific to the respective induction coils ([0013] actuating only one control element), and - drives independently, at independently selected power levels ([0013] actuating only one control element), but is silent on a plurality of strip-shaped capacitive sensors disposed and extending in spaces respectively between adjacent ones of said plurality of induction coils, grouping two or more contiguous ones of said induction coils to be operated together 
Fujinami (US 9131539) teaches a plurality of strip-shaped sensors disposed and extending in spaces located respectively between adjacent ones of said plurality of induction coils (Col. 22 lines 25-45 electrodes 5 a, 5 b, and 5 c may be individually disposed among the heating coils 3 a, 3 b, and 3 c, Fig. 22 electrodes are strip shaped).
It would have been obvious to have modified Sanchez to incorporate the teachings of Fujinami (US 9131539) to have strip shaped sensors disposed and extended between adjacent induction coils in order to be have the sensors be less likely to receive noise of the electric field, allowing for more accurate detection (Fujinami (US 9131539) Col. 22 lines 25-45).
However Lorenzo teaches, capacitive sensors [0011] capacitive sensors), and a control unit adapted to operate said plurality of induction coils in all of the following modes: grouping two or more 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez and Fujinami (US 9131539)  to incorporate the 
However, Lomp teaches sensors being printed on a thermally insulating and electrically isolating carrier plate carrying said plurality of induction coils (Col 4 lines 60-68 sensor coils on carrier device/plate), and sensors disposed respectively between adjacent ones of said plurality of induction coils (Col. 2 lines 36-45 sensor coil between two adjacent heating coils).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez, Fujinami (US 9131539) , and Lorenzo to incorporate the teachings of Lomp to place the sensors on the carrier plate in order to have the sensors be independent of the induction coils (Lomp Col 4 lines 60-64) and to place the sensors in between the induction coils to get planar coverage of the induction hob with a limited number of sensors (Lomp Col 2 lines 46-49).
Regarding claim 21, Sanchez, Lorenzo, Fujinami (US 9131539), and Lomp teach the induction hob according to claim 20, and Sanchez teaches the control unit being further adapted to drive said plurality of induction coils independently or grouped together forming one or more said common heating areas based on further signal information indicating position ([0013] at least one heating element activated), and based on pot identification information from one or more of said plurality of induction coils ([0007] individual pot identifier) but is silent on the respective strip-shaped capacitive sensors are covered by said cooking utensil or by a plurality of cooking utensils.
Lorenzo teaches the respective strip-shaped capacitive sensors are covered by said cooking utensil or by a plurality of cooking utensils (elements 35-43 strip shaped sensors, [0011] capacitive sensors).
Sanchez, Lorenzo and Lomp are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez and Lomp to incorporate the teachings of Lorenzo to include the strip shaped capacitive sensors to detect cookware positioned on the cooktop (Lorenzo [0012]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo to claim 1 above, and further in view of Christiansen (US 20160037585). 
Regarding claim 15, Sanchez and Lorenzo teach an induction hob according to claim 1, and Lorenzo teaches is silent on wherein there is provided a plurality of said strip-shaped pot detection sensors (element 35-43 strip shaped sensor) but is silent on that are arranged as a matrix throughout the hob plat
However, Christiansen teaches pot detection sensors that are arranged as a matrix throughout the hob plat
Sanchez, Lorenzo and Christiansen are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez and Lorenzo to incorporate the teachings of Christiansen to have the sensors in a matrix form to have cooking vessel cover at least partially multiple coils (Christiansen [0046]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Lorenzo as applied to claim 16 above, and further in view of Lomp.
Regarding claim 18, Sanchez and Lorenzo teach a method according to claim 16, and Sanchez teaches wherein the control entity additionally receives pot identification information from one or more of the pair of adjacent induction coils ([0007] individual pot identifier) and evaluates said pot identification information for forming the heating zone area ([0036] start the power profile template based on pot identifier) but is silent on wherein a control entity included in the induction hob receives information regarding an occupancy level of the pot detection sensor positioned between the pair of adjacent ones of said plurality of induction coils and compares the received occupancy level information with 6a threshold level in order to decide whether two pieces of cookware are placed on the hob plate, and have to be driven independently or the single piece of cookware covers multiple heating zones and said multiple heating zones have to be combined in order to form the common heating zone area.
Lorenzo teaches wherein a control entity ([0043] control unit) included in the induction hob receives information regarding the occupancy level of the pot detection and compares the received occupancy level information with 6a threshold level in order to decide whether two pieces of cookware are placed on the hob plate ([0049] surface threshold, basis of which can be decided whether activation of heating elements should be done), and but is silent on sensor positioned between a pair of adjacent induction coils and detecting whether two pieces of cookware are place on the hob plate, and have to be driven independently or the single piece of cookware covers multiple heating zones and said multiple heating zones have to be combined in order to form the common heating zone area.
Lomp teaches sensor positioned between the pair of adjacent ones of said plurality of induction coils (Col 2 lines 36-45 sensor between adjacent induction heating coils (Col. 8  17-22, 32-36 large pan 29a in left hand upper region and medium sized pan 29b in central region), and detecting whether two pieces of cookware are place on the hob plate, and have to be driven independently or the single piece of cookware covers multiple heating zones and said multiple heating zones have to be combined in 
Sanchez and Lorenzo are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez to incorporate the teachings of Lorenzo to compare occupancy level with a threshold in order to recognize the position of a piece of cookware on the hob plate (Lorenzo [0005]).
Sanchez, Lorenzo and Lomp are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez and Lorenzo to incorporate the teachings of Lomp to detect multiple pieces of cookware and automatically form heating zones to be able to detect where a pan is positioned and control the induction coils accordingly (Lomp Col 1 lines 50-54).

Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 3, 6,7, 17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding applicant’s argument that Sanchez does not disclose the evaluation unit for claim 1, the previously cited Lorenzo reference is used to overcome the argument. The newly cited references, Fujinami (US 9131539) and Fujinami (EP 2914061), are used to show the amended limitations.
Applicant’s arguments with respect to claims 2, 5, 8, 11-12, 14, and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 
Applicant’s arguments with respect to claims 4 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments with respect to claims 9 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments with respect to claims 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments with respect to claims 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                         
2/7/2021                                                                                                                                                               
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761